US. Department of fustiee= "OY O70SSFPG DocumeR RG APE RECEIPT AND RETURN

See "Instructions for Service of Process hy: U.S. Marshal"

United States Marshals Service
wo
ea
COURT CASE NUMBER

 

 

 

PLAINTIFF

Carrie M. Leo 20-CV-7039
DEFENDANT TYPE OF PROCESS
United States Department of Agriculture Service

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY. TO SEIZE OR CONDEMN

 

 

 

 

 

SERVE ) United States Department of Agriculture e=

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

1400 Independence Avenue, S.W., Washington, DC 20250 a

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be ft

— served with this Form 285 *

“3 :

Carrie M. Leo Number of parties to be ~~

3199 Walworth Road served in this case ?

Walworth, NY 14568 nh

Check for service
on U.S.A.

 

L_

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Busines sand Alternate Addresses,
ice): TES D
ZO SITES Ture

 

 

 

 

 

 

All Telephone Numbers, and Estimated Times Available for Service):
Fold Sm KEP FILER >>» Fold
f /~ fe ~~
YA\
\ JAN 2 72021) |
NG zp CewencuTs. Bees ee
ER| Ny ny STp! .
Signature of Attorney other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER —_| DATE
[1] DEFENDANT 12/29/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
District of District to Signature of Authorized USMS Deputy or Clerk Date ff 7

I acknowledge receipt for the total | Total Process
number of process indicated.

 

 

 

Origin Serve
(Sign only for USM 285 if more 7 wo SS lwo SS ( ; ). wt LQ eee Lb. “ (-6-e4

than one USM 2835 is submitted)

 

 

7
Thereby certify and return that I C1 have personally served , 7 have legal evidence of service, [1 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

Au hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individual served (if not shown above)

[1 A person of suitable age and discretion
then residing in defendant's usual place

of abode

 

Address (complete only different than shown above)

Date : Time
L] am

(-20-2] CI pm

mon or Deputy

 

 

 

 

 

 

 

 

 

 

 

 

Jy 1
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)
€ s sn.00
REMARKS: Harled Oorfititd t/6 Jer
Reherned by LACK - oF eouvect AaAAVISS
PRIOR EDITIONS MAY BE USED

 

1, CLERK OF THE COURT
2. USMS RECORD

3. NOTICE OF SERVICE
4, BILLING STATEMENT®: To be returmed to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal.
5. ACKNOWLEDGMENT OF RECEIPT

DISTRIBUTE TO:

 

Form USM-285
Rev. 11/13
 

 

Fili cut fern ond print. ¢ couies. Sign and cate ali copi=s and roie 43 specified betcv:,

US, Department of Justice
Uniééd States Marshals Service

 

 

 

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT BY MAIL
United States District Court
for the
Western District of New York

 

TO: |United States Dept of Agriculture Civil Action, File Number 20-CV-7039

1400 Independence Ave. S.W. .
Washington DC 20250 Carrie M. Leo

 

v.
NYS DEC, et. al.

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
“New York State law.

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES 1 AND 2 to the sender
within 21 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must

indicate under your signature your authority.

If you do not complete and return copies | and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other

manner permitted by law.

If you do complete and return copies 1 and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

 

 

was mailed on this date. Jen n ifer M Digitally signed by Jennifer M
Quartley

01/05/2021 Quartley Date: 2021.01.05 16:36:52 -05'00'

Date of Signature Signature (USMS Official)

 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned
manner at:

1400 Independence Ave. S.W.

 

 

 

 

Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive
Washington DC 20250 fedex
City, State and Zip Code Service of Process

 

 

Signature Date of Signature

Copy 1 - Clerk of Court

Copy 2 - United States Marshals Service

Copy 3 - Addressee eM tot
Copy 4 - USMS District Suspense Automated 10/03
L/L Case 6:20-cv-07039-FPG Document 10-2"UnFaRoe-erYjatAipteu Poggydiug/eyidaus/wooxepeymmuyy:sdny

“SPINE SdIAlag xApeq

JUSLING 89S ‘S}ILUI| SLU] JOWIS UIYWM Pally 9q ISN SLULE]O UIP AA ‘O9PINDBIAIVS JNO Ul Pasi] SWS}! JeyJO pue s}USLUNISU! s[qenoBeu ‘sjeyew snoiseid
‘Ajemel “Ba ‘QO0'L$ SI aNJeA AJeUIPJOe)xa Jo SUE}! JO} LUNWIXeY|"SSO] Pa}U@LUNDOP jenjoe peaoxs jouUeo AJaACOsY “anjea pese}pap pezwoyine

AU} JO OOL$ JO Jay206 By} 0} psy] SI [eINNds Jo ‘JeNUaNbasuoo‘jeyUsploU! ‘JOSIP JeUJEYyM SBHewep Jo SUO] JOUIO PUe ‘s]sOd ‘see; sAoUIONe

‘youd ‘yserejUl SWUODUI ‘sales Jo sso] ‘OBeysed au} jo anjea dsuLjul Bulpnjour ‘sso} Aue joj xQpe4 wow J@A0d9I 0} yYHu ano, ‘Ajdde aping eaves
X3peJ jueNd ay} Ul puNoy SuoHeyWwIT Wieso AjeuU e aly pue Ssoj jenjoe sno yUOUNDOp ‘aBseyo jeuonippe ue Aed ‘anjea seyBiye asejsep nod ssejun
‘UOITBUUOJUISILU JO‘AJAIOpSilu‘AISAl|ap-uoU ‘Aejap ‘aBewep ‘ssoj Jo }|Nsei au} JayjouM ‘aBeyoed Jad QOL¢ Jo SSeoxe Ul WIe|D Aue JO} e|qisuodsei aq
JOU [JIM XQpe4 WOd'Xapay UO a|ge}IeAe ‘APIND Sd|AIOS XQPI3 4 JUSIIND OY} U] SUONIPUOD Bd|AJBS OU} 0} JUSLUSaIGe INOA S98ynN}]sUOD Wa)sAs SIU} Jo asf)
‘sequunu juNoose XAps_ JNOA Jo uoHe{jsoued suj yy Buoje ‘sabseyo Buyjig |euoyippe

UI \NS8J Pjnod pue jUs|Npney si sesodind Buiddiys soy jaqey siyj Jo Adooojoyd e Bulsp) ‘Buiddiys Jo) jeqe| jeulBiio payuld au) AJUO asp) :BuIUeAA

“‘PSUUDS PUe Pea aq UD jeqe] oy} JO UOIOd spooueq ay} Jeu} OS JUSLUCIYS INOA 0} }! xye PUe YONod Buiddiys ui [aqe| aoe|q “f
“aul eyuoZOY au} Huoye abed payuiid ou ploy °z

‘JOU jolyul 10 Jase] ANOA Oo} [eqe] ANCA JUL 0} eHed sty} UO UO}NG JUL, ou} Bsf “L

Jeqe] siyj Buynuud sayy

99/ GISE | LLPE9S 9 __imbopveeozezoze

Express

20250
IAD

EXPRESS SAVER
DC-US

 

CAD: 106380687/INET4280
MON - 11 JAN 4:30P

SHIP DATE: 06JAN21

ACTWGT: 1.00 LB
BILL SENDER

DEPT.

(716) 348-5304
UNITED STATES MARSHALS SERVICE

2 NIAGARA SQ
4TH FLOOR

7725 4940 1982

SK WASA

IAIN

1400 INDEPENDENCE AVE S.W.
WASHINGTON DC 20250

(202) 720-2791

NV:
PO:

TO DEPARTMENT OF AGRICULTURE

ORIGIN ID:BUFA
JENNIFER PEARSON
BUFFALO, NY 14202
UNITED STATES US

TRK#
0201

 

 

 

(s)jeqe7] sno, Ju - aBeuey diyg xgpe4 LZOz/9/1
Detailed Traokinge 6:20-cv-07039-FPG Document 10-1 Filed 01/27/21 Page 4 of 5Page | of 2

*

Fed

TRACK ANOTHER SHIPMENT

772549401982
ADD NICKNAME

p Unable to deliver shipment, returned to shipper

Recommended action: No action is required. The package is being returned to the shipper.

@ No scheduled delivery date available at this time.

Scheduled delivery:

Pending
. oo

DELIVERY EXCEPTION
WASHINGTON, DC

GET STATUS UPDATES

FROM
buffalo, NY US

Shipment Facts
TRACKING NUMBER SERVICE
772549401982 FedEx Express Saver
TOTAL PIECES TOTAL SHIPMENT WEIGHT
1 0.5 Ibs / 0.23 kgs
PACKAGING SPECIAL HANDLING SECTION
FedEx Envelope Deliver Weekday
STANDARD TRANSIT SCHEDULED DELIVERY
1/11/21 by 4:30 pm Pending
Travel History

TIME ZONE

Local Scan Time ae

Monday, January 18, 2021

https://www.fedex.com/fedextrack/?trknbr=77254940 1982&trkqual=2459221000~772549...

TO
WASHINGTON, DC US

WEIGHT
0.5 Ibs / 0.23 kgs

TERMS
Shipper

SHIP DATE
1/6/21

1/20/2021
FedEx Ship Manager - Print Your Label(s)

4/5/2021
P 0

 

Case 6:20-cv-07039-FPG Document 10-1 Filed 01/27/21 Page 5of5

p-

SHIP DATE: O64AN21 re S S
00 LB

ORIGIN ID:BUFA y 18) 348-5304

  

 

 

 

(aimee

JENNIFER PEARSO ACTWGT: 4
UNITED anaes MARSHALS SERVICE CAD: TRO3B0687ANET4280
2 NIAGARA SQ
4TH FLOOR
BUFFALO, NY 14202 BILL SENDER
_ _ UNITED STATES US
to DEPARTMENT OF AGRICULTURE mr
€ o~<
1400 INDEPENDENCE AVE S.W. 8 =
WASHINGTON DC 20250 ° 7
i 720-2791 —_
DEPT as
Cc
=
(
CD
—_
ont

 
  

§202020071401uv

 

MON - 11 JAN 4:30P

IRM 7795 4940 1982 EXPRESS SAVER

20250

SK WASA ccus IAD

IMM ag,
